Citation Nr: 1201560	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1957, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied the benefit sought on appeal.

In an October 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and remanded his claim of entitlement to service connection for a bilateral leg disorder to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.

For the reasons discussed below, this appeal is again REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred a bilateral leg disorder as a result of his active service.  He specifically contends that he was treated on multiple occasions for knee and leg problems during his service and that the problems he incurred were as a result of heavy lifting of vehicles and vehicle parts that he was required to do when completing repairs.  The RO has conceded that the Veteran had combat exposure.

At the outset, the Board observes that in May 2009, the Veteran indicated to a VA nurse practitioner that he was receiving disability benefits administered by the Social Security Administration (SSA) for his knee and back disabilities.  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, in October 2010, the Board specifically remanded this case in order for the Veteran to be provided a VA joint examination to determine the nature and etiology of all current leg disorders found to be present.  In its remand directive, the Board specifically indicated that since the Veteran had combat service, the examiner should not cite to an absence of in-service treatment records as a reason for why any current disability is not service-related.  

The Veteran was subsequently afforded his VA joint examination in November 2010.  During the examination, the examiner diagnosed the Veteran with bilateral degenerative joint diseases (DJD) of the knees, with osteoarthritis.  The examiner then provided the opinion that the Veteran's ongoing chronic bilateral knee pain/osteoarthritis was less likely as not permanently aggravated by his related service.  The examiner then cited to the fact that he could not find evidence or documentation of treatment while the Veteran was on active duty, and the fact that the Veteran denied incurring a specific knee injury during his service in Vietnam.  The examiner then provided the opinion that the Veteran's knee pain was more likely related to osteoarthritis which was most likely related to his age and associated joint stressors.  The examiner did not explain why the Veteran's osteoarthritis was not related to his active service.  

The Board also observes that the VA examiner only provided an opinion as relating to the aggravation of the Veteran's knee disabilities, in spite of the fact that the Veteran had not claimed, nor had the evidence shown, that the Veteran had a leg disorder that preceded his active service.  Additionally, while the VA examiner commented specifically on the Veteran's knees, the examiner did not comment on any other part of the Veteran's legs, even though the record contains evidence that the Veteran had also been previously diagnosed with DJD of the right hip and even though the Board directed that all current leg disorders be identified.  Moreover, the examiner specifically cited to a lack of treatment for the Veteran's knee disability during his active service as a rationale for finding that his current knee disability was not related to his active service, and did not comment on the Veteran's contention that repeated heavy lifting of vehicles and vehicle parts as part of his in-service duties caused damage to his knees.  

For these reasons, the opinion of the November 2010 VA examiner is deemed to be inadequate for rating purpose.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service disability and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Therefore, the Board finds that the Veteran must be afforded a new and contemporaneous VA joint examination in order to determine the nature and etiology of any and all currently diagnosed leg disorders.

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment for his knee and hip disorders, and records of his VA care, dated since September 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records from the Mountain Home, Nashville and Memphis, Tennessee, VA Medical Centers, dated since September 2011.  

2.  Make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

3.  Thereafter, schedule the Veteran for a VA joint examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate that this has been accomplished.  All necessary tests and studies should be conducted.

The examiner should diagnose and describe all current leg disorders found to be present, to include DJD of the knees and hips.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed leg, knee and/or hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment specifically on the Veteran's contention that he incurred a bilateral leg disorder as a result of performing heavy lifting of vehicle and vehicle parts during his active service.  

The examiner should not cite to the absence of in-service treatment as a reason for why any current disability is not service-related. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


